Citation Nr: 1236911	
Decision Date: 10/24/12    Archive Date: 11/05/12	

DOCKET NO.  09-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Entitlement to service connection for residuals of a left ankle injury.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to a left foot/ankle injury.

4.  Entitlement to service connection for a left hip disorder, claimed as secondary to a left foot/ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VARO in Roanoke, Virginia.  The case was remanded in September 2011.

The case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

A review of the evidence of record reveals that in April 2011, the Veteran testified before a Veterans Law Judge at a travel board hearing at the Roanoke RO in April 2011.  The Veterans Law Judge who conducted the hearing is, however, no longer employed by the Board.  The law requires that a Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2012).

The Veteran was informed of this by letter dated September 13, 2012.  He was told that the Board could make a decision on the appellate record as it stands, but that he had the opportunity to testify at another hearing should he so desire.  38 C.F.R. § 20.717 (2012).

On September 21, 2012, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the Roanoke RO.

In view of the foregoing, the case is REMANDED for the following:

The Veteran should be scheduled at the earliest available opportunity for a hearing with a Veterans Law Judge at the VARO in Roanoke, Virginia, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

